                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

J.T., by and through his      )     CIVIL 11-00612 LEK-RLP
parents Renee and Floyd T.,   )
                              )
          Plaintiffs,         )
                              )
     vs.                      )
                              )
DEPARTMENT OF EDUCATION,      )
STATE OF HAWAI`I,             )
                              )
          Defendant.          )
_____________________________ )


           ORDER: GRANTING IN PART AND DENYING IN PART
        DEFENDANT’S OBJECTIONS TO THE MAGISTRATE JUDGE’S
  FINDINGS AND RECOMMENDATION; DENYING PLAINTIFFS’ OBJECTIONS;
    AND ADOPTING THE FINDINGS AND RECOMMENDATION, AS MODIFIED

           On July 30, 2018, the magistrate judge filed his

Findings and Recommendation to Grant in Part and Deny in Part

Plaintiff’s Second Motion for Attorney’s Fees and Related

Nontaxable Expenses (“F&R”).   [Dkt. no. 145.]   Defendant

Department of Education, State of Hawai`i (“Defendant” or “the

DOE”) filed its objections to the F&R (“DOE Objections”) on

August 13, 2018, and Plaintiffs J.T. (“Student”), by and through

his parents Renee and Floyd T. (collectively “Plaintiffs”), filed

their cross-objections to the F&R (“Plaintiffs’ Objections”) on

August 17, 2018.   [Dkt. nos. 146, 147.]   Plaintiffs filed their

response to the DOE Objections (“Plaintiffs’ Response”) on

August 22, 2018, and the DOE filed its response to Plaintiffs’

Objections (“DOE Response”) on August 27, 2018.   [Dkt. nos. 148,

149.]   The Court has considered both objections as non-hearing
matters pursuant to Rule LR7.2(e) of the Local Rules of Practice

of the United States District Court for the District of Hawaii

(“Local Rules”).    The DOE Objections are hereby granted in part

and denied in part, Plaintiffs’ Objections are hereby denied, and

the F&R is adopted as modified by the instant Order, for the

reasons set forth below.    This Court hereby awards Plaintiffs

$114,257.55 in attorney’s fees.

                              BACKGROUND

            On May 31, 2012, this Court issued an Order Reversing

in Part and Remanding Hearings Officer’s Order Dated

September 12, 2011 (“5/31/12 Order”) and, on August 14, 2017, the

Ninth Circuit issued a memorandum disposition reversing the

5/31/12 Order and remanding the case for further proceedings

(“Memorandum Disposition”).    [Dkt. no. 27, 116.1]     On May 31,

2018, this Court issued an Order Affirming in Part and Vacating

in Part Hearings Officer’s Order Dated September 12, 2011

(“5/31/18 Order”).    [Dkt. no. 138.2]     The hearings officer’s

September 12, 2011 decision was affirmed as to the rulings that


     1
       The 5/31/12 Order is also available at 2012 WL 1995274,
and the Ninth Circuit’s Memorandum Disposition is also available
at 695 F. App’x 227. The parties participated in administrative
proceedings on remand from this Court following the 5/31/12
Order, which led to a March 24, 2014 order by this Court
(“3/24/14 Order”), and the 3/24/14 Order was also vacated in the
Memorandum Disposition. However, the specific legal issues
addressed in the 3/24/14 Order are not relevant to the issues
considered by this Court after the remand from the Ninth Circuit.
     2
         The 5/31/18 Order is also available at 2018 WL 2449190.

                                  2
Student was denied a Free Appropriate Public Education (“FAPE”)

at two Individualized Education Program (“IEP”) team meetings.

This Court vacated the decision, insofar as this Court concluded

the IEP team’s failure to consider a psychologist report and

Renee T.’s concerns about Student’s out-of-school behavior also

denied Student a FAPE.   This Court concluded Student’s placement

at Loveland Academy (“Loveland”) was appropriate, and that a

partial reimbursement award was warranted under the circumstances

of this case.   This Court ordered reimbursement of $61,137.47

under 20 U.S.C. § 1412(a)(10)(C)(ii) and reimbursement of

$12,187.61 under 20 U.S.C. § 1415(i)(2)(C)(iii), for a total

award of $73,325.08.    5/31/18 Order, 2018 WL 2449190, at *13-14.

           The final Judgment was issued on May 31, 2018, and

Plaintiffs timely filed their Second Motion for Attorney’s Fees

and Related Nontaxable Expenses (“Fee Motion”) on June 13, 2018.

[Dkt. nos. 139, 140.]    The Fee Motion seeks an award of

$162,456.00 in attorney’s fees, plus $7,654.93 for general excise

tax (“GET”), resulting in a total award of $170,110.93, for work

performed from the remand proceedings after the 5/31/12 Order

through the proceedings in this district court following the

remand from the Ninth Circuit.   [Mem. in Supp. of Fee Motion at

17-18.]   Plaintiffs’ reply in support of the Fee Motion (“Fee

Reply”) also requested additional attorney’s fees incurred in

connection with the Fee Reply.   [Fee Reply, filed 7/19/18 (dkt.


                                  3
no. 144), at 9-10.]   Thus, the total request represents 396.4

hours of work by John Dellera, Esq., at a rate of $420 per hour,

plus GET, for a total award of $174,332.92.3    [Fee Reply at 9-

10.]

           The magistrate judge found: Plaintiff is entitled to an

award of reasonable attorney’s fees under the Individuals with

Disabilities Education Act of 2004 (“IDEA”), 20 U.S.C. § 1400, et

seq.; [F&R at 2;] $400 is a reasonable hourly rate for

Mr. Dellera; Plaintiffs’ fee request should be reduced by twenty

percent because of limited success and by 6.7 hours for a fee

motion Plaintiffs prematurely filed before the Ninth Circuit,

[id. at 6-7].   The magistrate judge therefore recommends that

Plaintiffs receive a fee award representing 389.7 hours of work

by Mr. Dellera at $400 per hour, reduced by 20%, plus GET, for a

total of $130,580.05.   [Id. at 8.]

           The DOE Objections contest only the magistrate judge’s

finding as to Mr. Dellera’s reasonable hourly rate.    Plaintiffs’

Objections contest only the magistrate judge’s reduction based on

limited success.

                             STANDARD

           This Court reviews a magistrate judge’s findings and

recommendations under the following standard:


       3
       Although Plaintiffs characterize the GET as a nontaxable
expense, see, e.g., Fee Reply at 10, it is an element of the
attorney’s fee award.

                                 4
               When a party objects to a magistrate judge’s
          findings or recommendations, the district court
          must review de novo those portions to which the
          objections are made and “may accept, reject, or
          modify, in whole or in part, the findings or
          recommendations made by the magistrate judge.” 28
          U.S.C. § 636(b)(1); see also United States v.
          Raddatz, 447 U.S. 667, 673 (1980); United States
          v. Reyna–Tapia, 328 F.3d 1114, 1121 (9th Cir.
          2003) (en banc) (“[T]he district judge must review
          the magistrate judge’s findings and
          recommendations de novo if objection is made, but
          not otherwise.”).

               Under a de novo standard, this Court reviews
          “the matter anew, the same as if it had not been
          heard before, and as if no decision previously had
          been rendered.” Freeman v. DirecTV, Inc., 457
          F.3d 1001, 1004 (9th Cir. 2006); United States v.
          Silverman, 861 F.2d 571, 576 (9th Cir. 1988). The
          district court need not hold a de novo hearing;
          however, it is the court’s obligation to arrive at
          its own independent conclusion about those
          portions of the magistrate judge’s findings or
          recommendation to which a party objects. United
          States v. Remsing, 874 F.2d 614, 616 (9th Cir.
          1989).

Muegge v. Aqua Hotels & Resorts, Inc., Civil 09-00614 LEK-BMK,

2015 WL 4041313, at *2 (D. Hawai`i June 30, 2015) (alteration in

Muegge) (some citations omitted).

                              DISCUSSION

I.   Reasonable Hourly Rate

          In light of the DOE Objections, this Court reviews the

magistrate judge’s recommended hourly rate de novo.   See

Reyna–Tapia, 328 F.3d at 1121.    This district court has stated:

               In determining the reasonableness of an
          hourly rate, the experience, skill, and reputation
          of the attorney requesting fees are taken into
          account. See Webb v. Ada County, 285 F.3d 829,

                                  5
          840 & n.6 (9th Cir. 2002). The reasonable hourly
          rate should reflect the prevailing market rates in
          the community. See id.; Gates v. Deukmejian, 987
          F.2d 1392, 1405 (9th Cir. 1992), as amended on
          denial of reh’g, (1993) (noting that the rate
          awarded should reflect “the rates of attorneys
          practicing in the forum district”); Mendez v. Cty.
          of San Bernardino, 540 F.3d 1109, 1129 (9th Cir.
          2008) (“[T]he court must consider what constitutes
          a reasonable hourly rate for work performed in the
          relevant community by attorneys of similar skill,
          experience and reputation.”).[4] It is the burden
          of the fee applicant to produce satisfactory
          evidence, in addition to an affidavit from the fee
          applicant, demonstrating that the requested hourly
          rate reflects prevailing community rates for
          similar services. See Jordan v. Multnomah County,
          815 F.2d 1258, 1263 (9th Cir. 1987).

United States v. Staton, CIVIL NO. 12-00319 ACK-KSC, 2018 WL

5091634, at *3 (D. Hawai`i Sept. 27, 2018) (alteration in

Stanton), report and recommendation adopted, 2018 WL 5087221

(Oct. 18, 2018).

          The DOE argues $300 is a reasonable hourly rate for

Mr. Dellera because it reflects the market rate in the community

for an attorney with his experience, skill, and reputation.    [DOE

Objections at 9.]   Plaintiffs respond that the record contains

ample support for the $400 hourly rate recommended in the F&R.

Further, Plaintiffs emphasize that, in determining a reasonable

hourly rate, this Court should not limit its consideration to

awards in other IDEA cases.   [Pltfs.’ Objections at 2 (citing




     4
       Mendez was overruled on other grounds by Arizona v. ASARCO
LLC, 773 F.3d 1050 (9th Cir. 2014).

                                 6
Prison Legal News v. Schwarzenegger, 608 F.3d 446, 455 (9th Cir.

2010)).]

           In Prison Legal News, a 42 U.S.C. § 1983 action

challenging California penal institutions’ refusal to deliver the

plaintiff’s magazine to certain prisoners, the Ninth Circuit

rejected the defendants’ argument that, in reviewing whether the

hourly rates charged by the plaintiff’s counsel were reasonable,

the rates should be compared only to rates found reasonable in

other prison litigation cases.   608 F.3d at 455.   The Ninth

Circuit stated, “the proper scope of comparison is not so

limited, but rather extends to all attorneys in the relevant

community engaged in ‘equally complex Federal litigation,’ no

matter the subject matter.”   Id. (quoting Blum v. Stenson, 465

U.S. 886, 893, 104 S. Ct. 1541 (1984)).   While this Court must

consider awards in other types of cases involving equally complex

litigation, awards in equally complex IDEA cases are still among

the evidence of the prevailing rates in the community for similar

services by attorneys with skills, experience, and reputation

that are comparable to Mr. Dellera’s.   Moreover, prior attorney’s

fee awards addressing Mr. Dellera’s reasonable hourly rate for

the same type of work performed in the instant case are

particularly relevant.

           In A.D. ex rel. L.D. v. Department of Education,

Hawai`i, the district court rejected the plaintiff’s argument


                                 7
that $400 was a reasonable hourly rate for Mr. Dellera and found

that $300 was a reasonable rate.       Civil No. 12-307 JMS-KSC, 2014

WL 692910, at *5 (D. Hawai`i Feb. 20, 2014).      Further, in I.T. ex

rel. Renee T. v. Department of Education, Hawai`i, the district

court also rejected the plaintiffs’ request for a $400 hourly

rate for Mr. Dellera and adopted the magistrate judge’s finding

that $300 was a reasonable hourly rate.      18 F. Supp. 3d 1047,

1053 (D. Hawai`i 2014), aff’d sub nom. I.T. ex rel. Renee & Floyd

T. v. Dep’t of Educ., Hawai`i, 700 F. App’x 596 (9th Cir.), cert.

denied sub nom. I.T. ex rel. Renee T. v. Hawai`i Dep’t of Educ.,

138 S. Ct. 517 (2017).   The district court in I.T. expressly

considered the plaintiffs’ Prison Legal News argument and noted

that, in finding $300 a reasonable hourly rate for Mr. Dellera,

the magistrate judge considered fee awards in cases other than

IDEA cases.   I.T., 18 F. Supp. 3d at 1053.      Plaintiffs argue this

Court should not consider these decisions because they were based

on “insufficient evidence.”   [Pltfs.’ Response at 4.]     However,

those rulings were not appealed, and this Court finds the

analysis in each of those cases sound.      Thus, this Court finds

that $300 was a reasonable hourly rate for Mr. Dellera in 2014.

          The only other case, besides the instant case, that

Mr. Dellera has litigated in this district court since A.D. and

I.T. is R.P.-K., et al. v. Department of Education, Hawai`i,




                                   8
CV 10-00436 SOM-KSC.5      To the extent R.P.-K. involved an award of

attorney’s fees for Mr. Dellera’s services, this Court declines

to consider that case because it was a class action where the

award of attorney’s fees was made pursuant to a settlement,

rather than an award determined by the district court.      See

R.P.-K., Order Approving Settlement for Class Members, filed

12/8/17 (dkt. no. 482).      For those reasons, R.P.-K. does not

represent “equally complex Federal litigation” to the instant

case, see Prison Legal News, 608 F.3d at 455, and is not

indicative of Mr. Dellera’s reasonable hourly rate in the instant

case.       Similarly, whether the case involved the IDEA or another

area of law, class actions and cases involving agreed upon

attorney’s fees in settlements are not persuasive as to

Mr. Dellera’s reasonable hourly rate here.

               That being said, an upward adjustment of Mr. Dellera’s

reasonable hourly rate from 2014 is warranted.      Cf. Barranco v.

3D Sys. Corp., CIVIL NO. 13-00412 LEK-RLP, 2018 WL 3957046, at *3

(D. Hawai`i Aug. 16, 2018) (“Prevailing rates in the Honolulu

legal market have increased over the years.”); Pelayo v. Platinum

Limousine Servs., Inc., CIVIL NO. 15-00023 DKW-KJM, 2016 WL

5402185, at *5 (D. Hawai`i Sept. 27, 2016) (noting that “a modest

upward adjustment” in the attorney’s reasonable hourly rate was



        5
       Plaintiffs refer to R.P.-K. as E.R.K. v. Hawaii Department
of Education. See, e.g., Mem. in Supp. of Fee Motion at 10.

                                     9
necessary, in part “to avoid stagnation of rates over time”).

However, in determining the amount of the adjustment, this Court

must consider the fact that a substantial amount of the work

reflected in the Fee Motion was performed from 2012 to 2014.     See

Fee Motion, Decl. of John P. Dellera (“Dellera Decl.”), Exh. B

(Mr. Dellera’s timesheet for the remand proceedings before the

hearings officer), Exh. C (timesheet for litigation in this

district court that culminated in the 3/24/14 Order), Exh. D

(timesheet for Ninth Circuit appeal, reflecting that work began

in 2014).   This Court turns to the evidence in the record and the

analysis in other orders of this district court to determine the

extent to which Mr. Dellera’s hourly rate of $300 in 2014 should

be increased for work that began in 2012 and culminated in 2018.

            The magistrate judge noted: “Mr. Dellera has been

practicing law for 48 years worked as a Deputy Attorney General

for the State of Hawaii for 13 years, began representing clients

with disabilities in 2009, and has been a solo practitioner

representing students with disabilities since 2011.”   [F&R at 4-5

(citing Dellera Decl. at ¶ 2).]    While Mr. Dellera’s forty eight

years of legal experience is significant and warrants a higher

hourly rate than that awarded to many attorneys practicing in

this district, the number of years in practice alone is not

determinative of the attorney’s reasonable hourly rate.   This

Court notes Mr. Dellera has litigated a limited number of cases


                                  10
before this district court since 2014.   Further, prior to

Mr. Dellera’s current practice and his work with the Hawai`i

Disability Rights Center from April 1, 2009 to August 4, 2011,

only a limited portion of Mr. Dellera’s experience was in the

area of law addressed in the instant case.   See Dellera Decl. at

¶ 2 (listing Mr. Dellera’s work experience).

           Further, even putting aside the fact that this case

involves work spanning from 2012 to 2018, an increase of $100 in

Mr. Dellera’s hourly rate from 2014 to 2018 would be excessive.

In Pelayo, the magistrate judge recommended a reasonable hourly

rate of $200 for Richard Holcomb, Esq., an attorney with eleven

years of experience.   2016 WL 5402185, at *2, *5.   The plaintiffs

objected, arguing, inter alia, that this was the same rate that

had been found in another case four years earlier, and an

increase was warranted.   Id. at *3.   The district judge agreed

and ultimately found that Mr. Holcomb’s reasonable hourly rate

was $225, i.e. an increase of $25 over the four year period.      Id.

at *5.   In McElroy v. Mcbarnet, this Court, citing Pelayo, found

that Jade Lynne Ching, Esq.’s – an attorney with twenty five

years of experience – requested hourly rate $300 was reasonable,

nothing that her reasonable hourly rate was found to be $275 six

years earlier.   CIVIL 17-00009 LEK-RLP, 2018 WL 1662101, at *4

(D. Hawai`i Apr. 5, 2018) (citing Pelayo, 2016 WL 5402185, at *5

& n.5; Pascual v. Aurora Loan Services, LLC, Civil No. 10-00759


                                11
JMS-KSC, 2012 WL 5881972, at *11 (D. Hawai`i Oct. 31, 2012),

report and recommendation adopted, 2012 WL 5881858, at *1 (D.

Hawai`i Nov. 21, 2012)).

             Finally, Plaintiffs compare Mr. Dellera to Paul Alston,

Esq., and argue Mr. Dellera’s reasonable hourly rate should be

comparable to Mr. Alston’s.    First, Mr. Alston’s reasonable

hourly rates have varied.    For example, in Young Men’s Christian

Ass’n of Honolulu v. Aloha Kai Development, LLC, the petitioner

requested a $395 hourly rate for Mr. Alston, and the district

court ultimately adopted the magistrate judge’s finding that the

rate was reasonable.    Civ. No. 18-00086 ACK-RLP, 2018 WL 4492473,

at *2-3, *5 (D. Hawai`i Sept. 19, 2018).      In contrast, in Booth

v. Wong, Mr. Alston’s reasonable hourly rate was found to be

$500.   Civil No. 10-00680 DKW-RLP, 2015 WL 4663994, at *3 (D.

Hawai`i July 17, 2015), report and recommendation adopted, 2015

WL 4676343 (Aug. 5, 2015).    Second, this Court has previously

noted that Mr. Alston is “one of the most prominent and

experienced civil litigators in this district, [who] has been

awarded among, if not the highest, hourly rates in this

district.”    I.T., 18 F. Supp. 3d at 1060.    This Court also found

that “there is no legitimate basis to draw comparisons between

the two, other than the fact that both have practiced for

approximately the same number of years.”      Id.   Plaintiffs have




                                  12
not presented evidence that warrants a finding that Mr. Dellera

and Mr. Alston should now have comparable hourly rates.

             In light of all of the foregoing factors, this Court

finds that the $400 hourly rate recommended in the F&R is

excessive.    However, this Court also rejects the DOE’s position

that Mr. Dellera’s reasonable hourly rate is $300.      The DOE

Objections are therefore granted in part and denied in part,

insofar as this Court finds that $350 is a reasonable hourly rate

for Mr. Dellera.

II.   Reduction for Limited Success

             In light of Plaintiffs’ objection to the magistrate

judge’s reduction based on Plaintiffs’ limited success, this

Court reviews the issue de novo.       The F&R accurately sets forth

the legal principles involved in the determination of whether a

plaintiff’s limited success affects the number of hours

reasonably expended on the case, [F&R at 6,] and this Court

hereby adopts that discussion.

             In their appeal of the hearings officer’s September 12,

2011 decision, Plaintiffs sought reimbursement of $293,300.28,

representing: $244,549.86 under 20 U.S.C. § 1412(a)(10)(C)(ii)

for Loveland tuition incurred during the period from November 10,

2010 to July 31, 2012; and $48,750.42 under 20 U.S.C.

§ 1415(i)(2)(C)(iii) for the cost of Loveland’s assessment and

preparation of his education plan incurred during the period from


                                  13
July 6, 2010 to November 10, 2010.    5/31/18 Order, 2018 WL

2449190, at *2.   Although this Court concluded that Loveland was

a proper placement for Student and that a reimbursement award was

warranted under both § 1412(a)(10)(C)(ii) and

§ 1415(i)(2)(C)(iii), based on equitable factors, this Court

ultimately awarded only twenty five percent of the requested

amount.   Id. at *13.   The equitable factors supporting the

limited reimbursement were significant: failure to cooperate with

DOE assessments; the overly expansive nature of some of the

services Student received at Loveland; the fact that, at one

point, Student was not placed in the appropriate grade level at

Loveland; and Student’s lack of progress at Loveland.   Id. at *7-

*13.   In light of these factors, the magistrate judge did not err

in concluding that Plaintiffs’ success in this case was limited.

Further, the magistrate judge’s recommended adjustment of twenty

percent of the hours expended fairly reflects that, because of

the DOE’s denial of FAPE and Student’s appropriate placement at

Loveland, the DOE should be held responsible for the majority of

Plaintiffs’ attorney’s fees incurred in this case.

           Plaintiffs’ Objections are therefore denied, and this

Court adopts the magistrate judge’s analysis of the limited

success issue.




                                 14
III. Summary

           This Court has granted the DOE Objections in part and

denied them in part, and has denied Plaintiffs’ Objections.      In

light of those rulings, the F&R is adopted, subject to the

modifications that: this Court finds that Mr. Dellera’s

reasonable hourly rate to be $350; and this Court concludes that

Plaintiffs are entitled the following award of attorney’s fees:

Attorney                       Rate      Hours       Total
John Dellera                   $350      389.7       $136,395.00
                     20% limited success reduction   - 27,279.00
                                         Subtotal    $109,116.00
                          4.712% State Excise Tax    $ 5,141.55
                                    Grand Total      $114,257.55

                            CONCLUSION

           On the basis of the foregoing, the DOE’s August 13,

2018 objections to the magistrate judge’s July 30, 2018 Findings

and Recommendation to Grant in Part and Deny in Part Plaintiff’s

Second Motion for Attorney’s Fees and Related Nontaxable Expenses

are HEREBY GRANTED IN PART AND DENIED IN PART, and Plaintiffs’

August 17, 2018 cross-objections to the F&R, are HEREBY DENIED.

The magistrate judge’s F&R is HEREBY ADOPTED AS MODIFIED by the

instant Order.

           Plaintiffs’ Second Motion for Attorney’s Fees and

Related Nontaxable Expenses, filed June 13, 2018, is therefore

GRANTED IN PART AND DENIED IN PART.   The Fee Motion is GRANTED

insofar as this Court AWARDS Plaintiffs $114,257.55 in attorney’s

fees.   The Fee Motion is DENIED in all other respects.   This

                                15
Court ORDERS the DOE to pay the award to Plaintiffs by remitting

payment to Plaintiffs’ counsel by no later than February 18,

2019.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAII, January 18, 2019.



                               /s/ Leslie E. Kobayashi
                              Leslie E. Kobayashi
                              United States District Judge




J.T., BY AND THROUGH HIS PARENTS RENEE AND FLOYD T. VS.
DEPARTMENT OF EDUCATION, STATE OF HAWAII; CIVIL 11-00612 LEK-RLP;
ORDER: GRANTING IN PART AND DENYING IN PART DEFENDANT’S
OBJECTIONS TO THE MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION;
DENYING PLAINTIFFS’ OBJECTIONS; AND ADOPTING THE FINDINGS AND
RECOMMENDATION, AS MODIFIED




                               16
